 

Exhibit 10.1

SUNESIS PHARMACEUTICALS, INC.

2018 BONUS PROGRAM

 

Overview

The 2018 Bonus Program (the “Program”) of Sunesis Pharmaceuticals, Inc. (the
“Company”) is effective as of January 1, 2018 (the “Effective Date”). The
Program is designed to motivate, retain and reward Company employees through a
combination of corporate and individual performance-based incentive compensation
objectives from the Effective Date through December 31, 2018 (the “Performance
Period”). Individuals employed by the Company during the Performance Period who
are designated for participation by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) and who are employed by the Company on the
Payment Date (as defined below) (each a “Participant”) shall be eligible to earn
and receive a bonus under the Program. The Program is administered by the
Committee, and any decisions made in good faith by the Committee shall be final
and binding on all Participants.

The Program is designed to award a bonus payment (each a “Bonus”) for
performance during the Performance Period to Participants based in part on the
level of achievement (1) by the Company of certain Company-wide objectives (the
“Corporate Objectives”) and (2) by the Participant of certain individual
performance objectives, which may include certain department, group and/or team
objectives applicable to such Participant (the “Individual Objectives”).

Program Objectives

The Program is intended to encourage and reward the following:

 

•

the achievement of Corporate Objectives;

 

•

the achievement of Individual Objectives; and

 

•

the recognition of individual contributions and efforts.

Determination of Program Objectives

The Corporate Objectives shall be approved by the Board of Directors. Each
Corporate Objective category shall be assigned a relative weighting by the Board
of Directors, reflecting its importance to the achievement of the Company’s key
results during the Performance Period; provided, however, that the Board of
Directors or the Committee may adjust the weighting of the Corporate Objectives
in its sole discretion at any time.

The Individual Objectives shall be set as follows:

 

•

For the Chief Executive Officer, the Individual Objectives shall be set by the
Committee;

 

•

For Participants who are executive officers (as that term is defined under
Section 16 of the Securities Exchange Act of 1934, as amended, and Rule 16a-1
thereunder), other than the Chief Executive Officer (collectively, the “
Executive Participants” ), the Individual Objectives shall be set by the
Committee based upon recommendations made by the Chief Executive Officer; and

1.

 

114942444 v2

--------------------------------------------------------------------------------

 

 

•

For non-Executive Participants (collectively, the “Non-Executive Participants”),
the Individual Objectives shall be set by each Non-Executive Participant’s
immediate supervisor, with input from team leaders, group and department heads
and others, as appropriate.

Program Bonus Targets

Under the Program, each Participant is eligible to earn a Bonus in an amount up
to a specified percentage of his or her annual base salary that is earned in
2018, with such percentage based in part upon the position such Participant
holds with the Company (the “Bonus Target”). Under the Program, the Bonus
Targets range from 30% to 55% of a Participant’s 2018 base salary for Vice
President level employees and above and from 6% to 25% of a Participant’s 2018
base salary for other Participants.

Determination of Bonus Payments

The Company will determine the level of achievement of Corporate Objectives and
Individual Objectives shortly after the end of the Performance Period, as
follows:

Determination of Level of Achievement of Corporate Objectives

The Committee shall determine, after receiving and considering any analyses and
recommendations from management, the degree to which the Corporate Objectives
have been met, expressed as a percentage of the Corporate Objectives achieved,
taking into consideration the weighting assigned to each Corporate Objective.
Based on the percentage of Corporate Objectives achieved, the Committee will
then determine the final aggregate bonus pool under the Program for all
Participants (the “Bonus Pool”).

Adjustment of Bonus Targets based on Level of Achievement of Corporate
Objectives

Bonus Target levels for Participants will be adjusted based on the level of
achievement of Corporate Objectives as determined by the Committee. For example,
if the Committee determines that only 80% of the Program’s Corporate Objectives
are achieved, each Participant’s Bonus Target will be decreased by 20% (in other
words, a Participant with a 10% Bonus Target will have that Bonus Target reduced
to 8%, or 80% of 10%). The Committee also has the right, in its sole discretion,
to adjust the Bonus Target level for any Participant upward in the event of
over-achievement of the Corporate Objectives as determined by the
Committee.  Such adjusted Bonus Targets are referred to as the “Adjusted Bonus
Targets.”

Determination of Bonus Payments for Individual Participants

The actual Bonus earned by a Participant is based on the Participant’s (i) level
of contribution to the achievement of the Corporate Objectives; (ii) level of
achievement by the Participant against his or her Individual Objectives and
(iii) Adjusted Bonus Target (or, if the Bonus Target was not adjusted, the
original Bonus Target). There is no set formula for determining the amount of
the Bonus earned based on the achievement of Individual Objectives or Corporate
Objectives. Rather, the Committee shall exercise its discretion in determining
the amount of the Bonus actually earned, which determination will be final and
binding. In making its determination, the Committee shall consider the
following:

 

•

For the Chief Executive Officer, the Committee’s own evaluation of his
achievements;

2.

 

114942444 v2

--------------------------------------------------------------------------------

 

 

•

For Executive Participants, the recommendations made by the Chief Executive
Officer; and

 

•

For Non-Executive Participants, the recommendations made by members of an
executive committee designated by the Committee with input from team leaders,
group and department heads and supervisors, as appropriate.

In determining the actual Bonus earned, the Committee may also take into account
the achievement of publicly announced targets, clinical milestones, strategic
goals, cross-functional teamwork and collaboration, and unforeseen changes in
the economy and/or geopolitical climate.

Timing of Bonus Payments Under the Program

Payment of Bonuses earned under the Program is expected to occur in the first
quarter of 2018 following the conclusion of the Performance Period on such date
as determined by the Committee in its sole discretion (the “Payment Date”). Any
Bonuses earned by Participants will be paid in cash; provided, that the
Committee may, in its sole discretion, pay all or any portion of a Bonus earned
by Participants in shares of Company common stock granted under the Company’s
2011 Equity Incentive Plan.  A Participant must be employed by the Company on
the Payment Date in order to earn any Bonus. In the event that a Participant
terminates employment or service with the Company for any reason prior to the
Payment Date, the Participant will forfeit his or her right to payment of any
Bonus.

 

Miscellaneous Provisions

Participation in the Program shall not alter in any way the at-will nature of
the Company’s employment of a Participant, and such employment may be terminated
at any time for any reason, with or without cause and with or without prior
notice. Nothing in this Program shall be construed to be a guarantee that any
Participant will receive all or part of a Bonus or to imply a contract between
the Company and any Participant.

This Program supersedes and replaces all prior incentive and bonus plans of the
Company, other than any change of control plans, severance plans, special bonus
and retention plans as may be in effect from time to time (for both Executive
Participants and Non-Executive Participants). The Committee may amend or
terminate this Program at any time, with or without notice. The Committee may
likewise terminate an individual’s participation in the Program at any time,
with or without notice. Further, the Board of Directors or the Committee may
modify the Corporate Objectives, the Individual Objectives, the Bonus Targets
and/or the weighting of the Corporate Objectives at any time.

Any Bonuses paid hereunder shall be subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company or as is
otherwise required by applicable law.

It is intended that the Program and any Bonuses granted and paid under the
Program be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Committee shall interpret and administer the
Program accordingly.

The Program shall be interpreted in accordance with California law without
reference to conflicts of law principles.

3.

 

114942444 v2